Citation Nr: 1128953	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-07 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for temporomandibular joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In June 2008, the Veteran testified at a videoconference hearing before the undersigned.  The Board remanded the appeal in October 2008 for additional development.  The necessary development has not been completed, and the case is again remanded.  

In May 2004 and October 2008, the Board referred the issues of service connection for headaches to the agency of original jurisdiction (AOJ) for appropriate action.  No action has been taken on this issue.  Therefore, this issue is once again referred for appropriate action.

The issue of service connection for headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Moreover, VA is deemed to have constructive notice of the existence of any evidence, including treatment records, in the custody of a VA facility.  See Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).  For records in Federal custody, VA is required to make as many requests as necessary to obtain the records and will only stop when it is determined the records are unavailable or that additional search actions would be futile.  38 C.F.R. § 3.159(c)(2).  

In this case, the Veteran said in his substantive appeal that he received dental treatment at a VA facility in Pittsburgh (Oakland), Pennsylvania in 1970 and 1971 and was told that he had a jaw disability.  The Board's remand noted the Veteran's reports and sought to obtain all records of the Veteran's VA treatment.  The AMC obtained VA treatment records from the Pittsburgh, Pennsylvania Medical Center (Pittsburgh VAMC) that showed treatment beginning in 2002.  However, the Pittsburgh VAMC did not confirm that they specifically searched for the 1970 or 1971 records or that such records were unavailable.  This absence of documentation does not comply with the search procedures for Federal records.  Cf. id.  Consequently, the appeal must be remanded to obtain a response from the Pittsburgh VAMC or appropriate custodian as to whether the VA dental records circa 1970 are available.  
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Pittsburgh (Oakland) VAMC to determine if they have 1970 or 1971 treatment records for the Veteran pertaining to a jaw disability.  If they indicate such records have been retired to another custodian, contact the identified custodian.  Document all correspondence with all custodians.    

If the search actions above do not generate the identified dental records, create a formal finding of unavailability documenting all search actions taken.  Notify the Veteran that the VA dental records are unavailable and allow him an opportunity to submit additional evidence in light of the unavailable records.  

Review the record and ensure that the search actions fully comply with VA's enhanced duty to assist in obtaining records in Federal custody as outlined in 38 C.F.R. § 3.159(c)(2).  

2.  If additional records are received, ask the VA physician who provided a December 2009 medical opinion to review the claims folder, including the newly added records and this remand, and submit an updated opinion indicating whether, in light of the additional dental records, his opinion concerning the etiology of the Veteran's TMJ syndrome has changed.  If it is not possible to have that same VA examiner comment further, then obtain a medical opinion from another doctor equally qualified to make this determination.

3.  If the claim on appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

